10/13/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: PR 06-0422


                                       PR 06-0422                      FILL
                                                                       OCT 1 3 2n20
 IN THE MA 11ER OF THE PETITION OF                                   Ao ,

 JASON M. BURROWS                                                             DER



       Jason A. Burrows has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of his
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three years preceding the date of the application for admission." Rule IV.A.3,
Rules of Admission. Burrows passed the MPRE in 1997 when seeking licensure to practice
law in the State of California, where he was admitted. Burrows has since practiced law for
22 years "without any ethical or disciplinary issues in any jurisdiction where licensed or
where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Jason M. Burrows to waive the
three-year test requirement for the MPRE for purposes of his current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Examiners at the State Bar of Montana.
      DATED this 13day of October, 2020.
g-;1 xi ,A.-11,_
(4t'. 774
         --Wf.,._